DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/10/2020  is acknowledged by the examiner.
Claim Objections
Claims 1-8 are  objected to because of the following informalities:  
Claim 1 recites “ the specified charge control signal” in line 9. There is insufficient antecedent basis for the underlined limitation in the claim. For examination purpose the limitation is considered as the same as in claim 1 line 2 "the charge control” . Appropriate correction is required.
Claim 2 recites “ the specified charge control signal” in line 2. There is insufficient antecedent basis for the underlined limitation in the claim. For examination purpose the limitation is considered as the same as in claim 1 line 2 "the charge control” . Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
             The term “Substantially equally” in claim  6 is a relative term which renders the claim indefinite. The term “Substantially equally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what “substantially equally” refer to.  The metes and bounds of the claim is unclear. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yabuuchi et al. (US 2018/0236888), hereinafter Yabuuchi. 
            As to claims 9 and 13, Yabuuchi discloses in figure 1 (see figure below):- 

    PNG
    media_image1.png
    443
    637
    media_image1.png
    Greyscale

            An apparatus for placement at or in a charging point [charging station (2) can be considered as a charging point; see  ¶0046]]comprising: -
      at least one relay  [relay 24; see ¶0048] configured to detect or receive a relay control signal indicative of an opening and/or closing of at least two relays [noted that the relay receives controlling signals from control unit (22)], wherein the apparatus opens or closes the at least one relay based on the relay control signal [see ¶0049].
As to claim 10, Yabuuchi discloses in figure 1,  wherein the relay control signal is a dedicated relay control signal for the at least one relay of the apparatus [see ¶0049].
    As to claim 11, Yabuuchi discloses in figure 1,  wherein the at least one relay is arranged on a separate circuit board [the relay is located on a separate circuit board; noted that it is separated from the vehicle control circuit board/unit].
    As to claim 12,  Yabuuchi discloses in figure 1,  wherein the circuit board is designed for placement at a charging point [circuit elements can be replaceable].
       As to claim 14, Yabuuchi discloses in figure 1,  wherein the charging point is a charging station [charging station (2) is disclosed; see ¶0046].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yabuuchi in view of  Nishi et al. (US 2017/0217326), Nishi
              As to claim 1, Yabuuchi discloses in figure 1 (see figure above), a method comprising: - determining a charge control signal [see ¶0046-0049]; - determining a relay control signal indicative of an opening and/or closing of at least two relays comprised by a charging point [see 
   Yabuuchi does not disclose explicitly, charge control signal indicative of a maximum current value with which an electric vehicle is to be charged.
         Nishi discloses in figure 1, charge control signal indicative of a maximum current value with which an electric vehicle is to be charged [see ¶0027].
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to use maximum current value in Yabuuchi’s charging as taught by Nishi in order to recover battery loss quickly. 
      As to Claim 3, Yabuuchi discloses in figure 1, wherein the at least two relays are connected in parallel [parallel relays are disclosed].
       As to Claim 4, Nishi discloses in figure 1, wherein the maximum current value with which the electric vehicle is to be charged is determined based on a predefined value IR,max [the charging maximum current is predefined].
         As to claim 5, Nishi discloses in figure 1,  sensing a present charging current IL with which the electric vehicle is charged, wherein the relay control signal is determined such that at least two relays are closed if IL > value IR,max [see ¶0027; the charging current is above or equal to the maximum. It is implicit].
As to claim 6, Yabuuchi discloses in figure 1, wherein the relay control signal is determined such that required switching operations of the at least two relays are substantially equally distributed over the at least two relays.
          As to claim 7, Yabuuchi discloses in figure 1, wherein the step of determining the relay signal is divided into respectively determining a dedicated relay signal for each of at least two relays, wherein the outputting or causing of the outputting of the determined relay control signal is further divided into outputting or causing the outputting of each of the dedicatedly determined relay signals to each of at least two relays.
        As to claim 8, Yabuuchi discloses in figure 1, wherein the at least two relays realize an identical continuous current value.
         As to claim 15, Yabuuchi in combination with Nishi discloses, an electric vehicle configured to detect or receive the charge control signal [charge control unit (33) of Yabuuchi], wherein after the detection or receipt of the charge control signal [see ¶0086 of Yabuuchi], the electric vehicle adjusts the maximum current value of the charge control signal [Nishi discloses ¶0027].
Claim 2 is  rejected under 35 U.S.C. 103 as being unpatentable over Yabuuchi in view of  Nishi, in view of Muller  et al. (US 2011/0144823), Nishi
           As to claim 2, Neither Yabuuchi nor Nishi discloses,  wherein the outputting or the causing of the outputting of the specific charge control signal takes place via a pulse width modulated signal, in particular by means of a control pilot line.
         Muller discloses in figure 2A, wherein the outputting or the causing of the outputting of the specific charge control signal takes place via a pulse width modulated signal, in particular by means of a control pilot line [PWM is used to control the relay switches;  ¶0043].

       As to Claims 1-8  the method merely recites the steps of using the elements of the device as disclosed above. Thus, the method steps will be met during the normal operation of the apparatus described above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
               Yang et al. (US 2019/0160955) discloses in figure 4, a charging station (20’)  a relay switch (30), a charging controller (22’); and also Vehicle (12) 
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL BERHANU whose telephone number is (571)272-8430. The examiner can normally be reached M_F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on Drew.Dunn@uspto.gov. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/SAMUEL BERHANU/Primary Examiner, Art Unit 2859